Citation Nr: 1139045	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.


FINDING OF FACT

The Veteran's low back disorder was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a lumbar spine disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Veteran contends that his currently diagnosed back disorder is causally related to military service.  Specifically, the Veteran asserts that, while on active military service he injured his back carrying a 100 to 200-pound rotor in March 1975.  He did not receive any magnetic resonance imaging reports (MRIs) or x-rays, but it was recorded that he had strained his back.  He received no further treatment in service.  Since that time he has had constant pain in his back going down to his boots.  A few years after he got out of service, he sought treatment from a chiropractor from 1979 through 1985 while he was employed at a laboratory, but the chiropractor died and the records were not available.  He also sought treatment at another private chiropractor in Port Charlotte, Florida but these records also were not available.  He acknowledged that he injured his back in 2003 while constructing a dock but felt that this was due to the bad degeneration and weakened condition of his back.  He stated that after the 2003 injury he had pain in his back but it was where the pain had always been.  Subsequently, he had five surgeries on his back.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) . 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The service treatment records show the Veteran was treated for complaints of back pain in March 1975 after lifting an approximately 115-pound weight the previous night.  Physical examination revealed slight spasm on the left side of the lumbosacral area.  The impression was mild back strain.  

A November 1975 separation examination report shows a normal clinical evaluation of the back.  Reports of Medical History associated with U.S. Naval Reserve service dated in February 1976 and October 1976 show the Veteran denied any recurrent back pain.

After service, private treatment records dated from January 2000 to April 2003 note the Veteran's treatment for other disorders but do not mention any findings or complaints related to the back.  On treatment records dated in October 2000, July 2002, and November 2002, the Veteran specifically denied any muscles aches or joint swelling.  In April 2003, musculoskeletal examination showed full range of motion.

In September 2003, the Veteran reportedly injured his back again while constructing a dock.  Since then he had persistent pain in the lower back as well as into the left buttock, calf, and foot.  Treatment with over-the-counter medications and chiropractic manipulation was not helpful.

A November 2003 MRI report showed L3-4 and predominantly L4-5 interspace narrowing and endplate degenerative changes; and L3-4, L4-5, and L5-S1 disc bulging/protrusion.

The Veteran subsequently underwent five surgeries dated from April 2004 to  February 2010.  In April 2004, he underwent a decompressive lumbar laminectomy L4, L5, and partial S1 (three levels).  In September 2005, a private doctor, Dr. Faunce, performed an L3-4 and L4-5 posterior lumbar interbody fusion with placement of intervertebral biomechanical devices; and L3-S1 posterior lateral fusion with placement of segmental instrumentation and harvested autograft; additionally there was use of operative microscope and microsurgical technique.  After there was a failure of instrumentation at S1, the Veteran underwent an exploration of fusion and removal of instrumentation with reinsertion in December 2005 with Dr. Faunce.  In April 2009 and February 2010, the Veteran underwent a hemilaminotomy at inferior L5 and superior S1; diskectomy at L5-S1; neurolysis at L5-S1; and removal of instrumentation at L3-L5 on the left.  The pre and postoperative diagnosis was lumbar radiculopathy.  The surgeries in 2009 and 2010 were performed by Dr. Hershkowitz.

The record shows that the Veteran had an in-service injury to the back with findings of back strain and left-sided spasm in 1975; he has submitted sworn testimony that he has experienced chronic back pain radiating to the left leg since that injury; and there are current findings of a low back disability.  Therefore, the determinative issue is whether there is competent and probative evidence of a relationship between the present low back disability and the in-service injury.

The negative evidence consists of a VA examination report dated in March 2008 that was signed by a VA cardiologist.  The report notes that the examiner reviewed the claims file including the service treatment records documenting treatment for a back strain in March 1975 after lifting 115 pounds.  The examiner also noted that the Veteran injured his back while working on the docks in September 2003 and underwent a spinal fusion in September 2005.  The Veteran presently complained of chronic back pain, limited lumbar range of motion, and constant numbness in the left foot up to the knee.  His employment history was noted as working in a fish station from 1975 to 1976; a brick layer from 1976 to 1980; in a laboratory from 1980 to 1987; title search from 1987 to 2004; and a carpenter since 2004.  He had not worked since 2005 because of the lumbar surgery.  The examiner noted the lumbar laminectomy in early 2004, posterior lumbar fusion with instrumentation in September 2005, and removal of instrumentation with replacement of same in December 2005.  The examiner also noted the Veteran had chronic back pain and had received a number of trigger point injections and lumbar epidural injections starting in April 2006.  The examiner conducted a physical examination of the back and provided a diagnosis of lumbar disc disease, status post lumbar surgery with left lower extremity radiculopathy; and lumbar muscle spasm.  

In addressing the etiology of the lumbar spine disability, the examiner found that it was less likely as not (50/50 probability) that the current low back condition was due to the single event in 1975 in service and was at least as likely as not due to the event in 2003.  The rationale for the opinion was that although there was medical evidence that the Veteran was diagnosed with a lumbar muscle spasm in 1975 he had no back problems at the time of discharge from active duty; there was documented evidence that the Veteran injured his back in 2003 while working and had had multiple lumbar surgeries since that injury, as well as lumbar disc disease and left lower extremity radiculopathy; there was documented medical evidence that the Veteran had chronic low back pain since the injury in 2003 and per the Veteran had not worked since September 2005, the time of the second lumbar surgery; and there was documented medical evidence that the Veteran was undergoing treatment for chronic low back pain and had physical limitations with his lower back. 

The positive evidence consists of lay statements submitted by former employers and a co-worker, and private medical opinions provided by Drs. Faunce and Hershkowitz, who performed the back surgeries, as noted above.

A December 2008 letter from P.L. notes that the Veteran had worked for him from 1970 to 1973 at a Fishing Station; left to go serve in the U.S. Navy; and then in early 1976, came back to work for him.  P.L. recalled that the Veteran left in late 1976 because he could not perform the job duties required.  He remembered that the Veteran had injured his back in the Navy.  The work the Veteran performed for him included winterizing boats, spring commissioning of boats, hauling skiffs, mounting engines, and other heavy lifting.  P.L. noted that because of the Veteran's back injury the Veteran was not able to perform at the level he had prior to joining the Navy.

Another individual, W.W., submitted a letter in December 2008 noting that he had supervised the Veteran at a laboratory.  W.W. noted that while he was not in any position to offer a diagnosis he was fully aware that during his time of employment from 1978 through 1985 that the Veteran had back problems.  The problems were of sufficient importance that they limited the Veteran's activity to light duty functions associated with preparation of experiments, documentation, and some supervisory functions.  W.W. noted that he worked sufficiently close to the Veteran in the laboratory to be aware of the Veteran's need to restrict his physical activity to no heavy lifting or similar actions that might aggravate his back.  The Veteran also had to take one or more "sick days" because of his back pain.

In January 2009, an individual, D.E., submitted a statement noting that he had met the Veteran in 1971 and knew the Veteran's family well.  D.E. recalled that when the Veteran returned from the Navy in 1975, he was not the same physically.  The Veteran had injured his back while on duty and was limited in the jobs he could perform.  For the next 13 years working with him, D.E. could see that the Veteran experienced a lot of pain.  There were several occasions when he had to leave work early for visits to the chiropractor.  

Dr. Faunce submitted a medical opinion in March 2011 that after reviewing the 2003 MRI, it was at least as likely as not that the Veteran's continued low back pain was caused by or a result of the incident where the Veteran fell while carrying a heavy electric rotor back in 1975.

Dr. Hershkowitz also submitted a medical opinion in April 2011 noting that he had a long discussion with the Veteran concerning his pain.  The Veteran stated that his pain in his low back started in March 1975 while he was in the U.S. Navy.  He was carrying a 120 to 150-pound rotor out of an engine room when he injured his back.  From that time on he had required continuous chiropractic therapy and treatment for his back.  His original MRI studies prior to surgery were reviewed and Dr. Hershkowitz stated that he felt the Veteran's present back problems had their origins in his injury in March of 1975.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's low back disability was caused by the March 1975 back injury.  In making this determination, the Board notes that the Veteran and his former co-worker and bosses are competent to report the symptoms of a low back injury and low back pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's and his co-worker's and bosses' realm of personal knowledge whether he first began experiencing low back pain during service and has continued to have such pain since. 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he has had a continuity of symptomatology since this accident.  In this regard, the Board notes that the Veteran's records are internally consistent with his report that he injured his back carrying a rotor in March 1975 and did not seek treatment thereafter in service.  Additionally, the statements of his former co-worker and bosses confirm that he experienced back pain since his discharge from service through the 1970s.  The discharge examination report and Reports of Medical History during the Veteran's Naval Reserve service are negative for any findings of back pain.  Moreover, the private treatment records dated from 2000 to 2003, when the Veteran had the post-service injury to the spine also are negative for any complaints of back pain.  The absence of complaints during this time frame weighs against the Veteran's claim.  Nonetheless, in weighing the absence of medical history and the credible and probative statements from the Veteran and his co-worker and bosses, the positive and negative evidence is relative equally-balanced.  As the credible and probative statements add weight to the overall claim, all doubt is resolved in the Veteran's favor that he has experienced continued symptomatology since service.  See Struck v. Brown, 9 Vet. App. 145, 155-156   (1996). 

Further, the Board finds it significant that, after taking a verbal history of the Veteran's injury and examining the Veteran, Drs. Faunce and Hershkowitz provided the opinion that the Veteran's low back problems started in March 1975.  Both doctors were aware of the Veteran's medical history including his post-service back injury in 2003, as they had treated the Veteran's back condition and had performed surgeries on his back.  However, Drs. Faunce and Hershkowitz noted that in review of the MRI report in 2003 that was taken prior to his back surgeries, the evidence supported that his back problems started during the Veteran's military service.  As noted, the November 2003 MRI report showed L3-4 and predominantly L4-5 interspace narrowing and endplate degenerative changes; and L3-4, L4-5, and L5-S1 disc bulging/protrusion.

The Board finds the medical opinions of Drs. Faunce and Hershkowitz to be probative as to the etiology of the Veteran's low back disability.  The Board also acknowledges the March 2008 VA examiner's opinion that the Veteran's current back disability was not related to service, but rather was related the post-service 2003 injury.  The VA examiner provided supporting rationale for this opinion, essentially that the Veteran did not seek treatment for the back until after the 2003 injury.  Significantly, however, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds the Veteran's and his former co-worker and bosses' reports regarding the in-service injury and a continuity of low back symptomatology since service, as well as Drs. Faunce's and Hershkowitz's positive opinions, to be just as persuasive as the March 2008 VA opinion in determining the onset and etiology of the Veteran's current low back disability. 

In making this determination, the Board points out that, insofar as the March 2008 VA examiner reported that the Veteran did not begin having treatment for the back until after the injury in 2003, the examiner appears to have relied on an inaccurate factual history.  In this regard, the Board points out that, to the contrary, the Veteran reported having back pain directly after the 1975 injury and sought chiropractic treatment a few years after service (though the records are unavailable).  He also submitted statements from individuals who had personal knowledge of the Veteran experiencing back problems right after his military service that were so significant that the Veteran was limited in the type of employment he could perform.  As the VA examiner did not consider this competent and credible lay evidence, this lessens the probative value of the March 2008 opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Additionally, it is worth noting that the VA examiner who provided the March 2008 opinion is a cardiologist, rather than an orthopedist or even general surgeon; whereas, Drs. Faunce and Hershkowitz are neurosurgeons who had treated the Veteran's back disability for many years including performing lumbar surgeries.  Therefore, the private doctors' area of knowledge appears to be more relevant than that of the VA examiner.  

Therefore, the Board finds that the Veteran meets all three elements required for service connection for a low back disorder.  He is currently diagnosed with several lumbosacral spine disabilities, including lumbar disc disease, status post lumbar surgery with left lower extremity radiculopathy; and lumbar muscle spasm. Additionally, the Veteran has consistently reported the incident in service which caused this condition and has submitted lay statements in support of his claim that he experienced back pain and received treatment for his back soon after military service.  Finally, Drs. Faunce and Hershkowitz have attributed the Veteran's current low back disability to the March 1975 injury while the Veteran was serving on active duty, thereby providing the necessary nexus between the claimed in-service injury and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102. Therefore, the Veteran's claim for service connection for a low back disability is warranted. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


